[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE ELEVENTH CIRCUIT
                                  ________________________                 FILED
                                                                  U.S. COURT OF APPEALS
                                        No. 10-12046                ELEVENTH CIRCUIT
                                    Non-Argument Calendar           NOVEMBER 22, 2010
                                  ________________________               JOHN LEY
                                                                          CLERK
                           D.C. Docket No. 1:09-cr-00437-JEC-GGB-1


UNITED STATES OF AMERICA,

         lllllllllllllllllllll                                            Plaintiff-Appellee,

                                             versus

JORGE BERRA-OZUNA,

lllllllllllllllllllll                                               Defendant-Appellant.

                                  ________________________

                           Appeal from the United States District Court
                              for the Northern District of Georgia
                                 ________________________

                                      (November 22, 2010)

Before BLACK, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Jorge Berra-Ozuna pleaded guilty to a single count of illegal re-entry into
the United States in violation of 8 U.S.C. § 1326 (a) and (b)(2). The district court

sentenced Berra-Ozuna to 24 months’ imprisonment and he appeals on two

grounds. First, he argues that his sentence was procedurally unreasonable because

the district court based it on “unwarranted conclusions” and “unreliable

information.” Second, he argues that his sentence is substantively unreasonable

because it is longer than necessary to comply with the goals of 18 U.S.C.

§ 3553(a). Upon review of the record, we affirm.

                                          I

      We review a sentence for reasonableness under an abuse-of-discretion

standard. Gall v. United States, 552 U.S. 38, 51 (2007). Additionally, we review

the sentencing court’s factual findings for clear error. See id. On appeal,

determining reasonableness is a two-step inquiry. United States v. Pugh, 515 F.3d

1179, 1190 (11th Cir. 2008). We first examine whether the district court

committed any significant procedural error. Id. If the sentence is procedurally

sound, we then review for substantive reasonableness. Id. “[T]he party who

challenges the sentence bears the burden of establishing that the sentence is

unreasonable in light of both [the] record and the factors in section 3553(a).”

United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

                                         II

                                          2
       Berra-Ozuna, a native of Mexico, has been deported or removed from the

United States seven times. Most recently, he was arrested for possessing a vehicle

containing a false or secret compartment in violation of Georgia law. Berra-Ozuna

pleaded guilty to illegal re-entry under 8 U.S.C. § 1326 (a) and (b)(2). At the

sentencing hearing, the district court departed upward1: it increased Berra-Ozuna’s

criminal-history category by two levels and sentenced him to 24 months’

imprisonment and 3 years’ supervised release.2 Berra-Ozuna filed this timely

appeal.

                                             III

       Berra-Ozuna argues that his sentence was procedurally unreasonable

because the district court based his sentence, in part, on facts that were not set

forth in the pre-sentence investigation report. A sentence is procedurally

reasonable if the district court, inter alia, did not select a sentence based upon

clearly erroneous facts. Gall, 552 U.S. at 51.

       Berra-Ozuna’s sentence was not procedurally unreasonable because it was


       1
        Though the district judge did not reference a specific guideline provision, the court’s
sentence appears to be an upward departure under U.S.S.G. § 4A1.3(a)(1), which is warranted
when “reliable information indicates that the defendant’s criminal history category substantially
under-represents the seriousness of the defendant’s criminal history and the likelihood that the
defendant will commit other crimes.”
       2
      The probation officer calculated a guidelines range of 10-16 months; the statutory
maximum is 20 years. 8 U.S.C. § 1326(a) and (b)(2).

                                                   3
not based on clearly erroneous facts. The district court based its sentence on

Berra-Ozuna’s prior conviction for discharging a weapon on a public highway, his

gang membership, his arrest in a car that contained a secret compartment, and,

most pertinently, his prior conviction for re-entry. All of these facts were either

admitted by Berra-Ozuna in his post-arrest statement or contained in the PSI,

which neither party objected to before sentencing. Further, the court adequately

articulated its reasons for departing upward at the sentencing. See id. at 50.

Accordingly, Berra-Ozuna’s sentence was not procedurally unreasonable.

       We now turn to the substantive reasonableness of Berra-Ozuna’s sentence.

He argues that the district court’s sentence of 24 month’s imprisonment was too

long to be reasonable under 18 U.S.C. § 3553(a). A sentence is substantively

reasonable if it is sufficient, but not greater than necessary, to comply with the

purposes set forth in § 3553(a)(2).3 Gall, 552 U.S. at 50. The weight accorded to

the § 3553(a) factors is left to the district court’s discretion, United States v. Scott,

426 F.3d, 1324, 1329 (11th Cir. 2005), and the court need not explicitly address

each of the § 3553(a) factors, so long as it is clear from the record that the court



       3
         Under § 3553(a)(2)(A)-(D), a sentence should to reflect the seriousness of the offense,
promote respect for the law, provide just punishment for the offense, deter criminal conduct,
protect the public from future crimes of the defendant, and provide the defendant with needed
education or vocational training or medical care.

                                                4
considered the defendant’s arguments in light of the factors. United States v.

Dorman, 488 F.3d 936, 944 (11th Cir. 2007).

      During Berra-Ozuna’s sentencing, the district court considered Berra-

Ozuna’s history and characteristics as required by § 3553(a). The court focused

on his criminal history and repeated illegal entry into the United States.

Furthermore, the court discussed the need to promote respect for the law and deter

future criminal conduct: “[I]f you have a prior conviction for illegal reentry, that

shows that it’s going to take something more to get your attention than whatever

the previous sentence was.” Berra-Ozuna’s sentence, eight months longer than the

recommended sentence under the guidelines and 18 years less than the statutory

maximum, is substantively reasonable for a defendant who has been repeatedly

removed from the United States and commits crimes while here illegally.

      The district court’s sentence is AFFIRMED.




                                          5